IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-30624
                           Summary Calendar


ROBERT DEEMER,

                                           Plaintiff-Appellant,

versus

ROXIE F. GOYNES-CLARK; KIMBERLY
LEMAIRE; WILLIAM L. KLINE; JOHNNY
CREED; RICHARD L. STALDER, Secretary,
Department of Public Safety and
Corrections; STATE SELF INSURANCE FUND,

                                           Defendants-Appellees.

                         --------------------
             Appeal from the United States District Court
                 for the Middle District of Louisiana
                         USDC No. 98-CV-648-C
                         --------------------
                           February 4, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Robert Deemer, Louisiana state prisoner #120219, appeals

from the district court’s dismissal of his civil rights suit as

frivolous.     He argues that the defendants filed false documents

in a state-court proceeding, that defendant Stalder subjected him

to rules that Stalder lacked the authority to enact, that he was

denied access to the Administrative Remedy Procedure, that

Stalder violated his right to equal protection under the law by


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-30624
                                -2-

discriminating against him because he was housed in extended

lockdown, that his good-time credits were improperly revoked, and

that defendant Creed improperly failed to take administrative

action and sanctioned the taking of Deemer’s property.   We have

reviewed the record and find no reversible error.   The district

court did not abuse its discretion by dismissing Deemer’s

complaint as frivolous.   See Siglar v. Hightower, 112 F.3d 191,

193 (5th Cir. 1997).   Accordingly, the judgment of the district

court is AFFIRMED.